Per Curiam,
It is settled law that the authority of an agent cannot be proved by his declarations. It is sufficient to refer to Moore v. Patterson, 28 Pa. 505; Union Refining & Storage Company v. Bushnell, 88 Id. 89; Whiting v. Lake, 91 Id. 349. Hence, the thirteenth assignment of error, if sustained by the record, would reverse this case. An examination of the evidence fails to show that the declarations of Mr. Hendrickson were admitted to prove his agency. He was examined as a witness and testified directly to the facts. Moreover, the court charged the jury that the agency could not be established by the declarations of the agent. The jury found that Hendrickson was the agent of the defendant below, and that the plaintiffs made the reel in accordance with the instructions they received from him. If it was so constructed, it is not material whether it did its work properly or not. The plaintiff would not be responsible for the sufficiency of the machine. ' It was enough for them to show that they made it in compliance with their instructions. It follows that the court below committed no error in rejecting the offer to show that the reel would not do the work for which it was designed, and that the defendant had suffered loss by reason thereof.
Judgment affirmed.